Citation Nr: 1726104	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-05 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, L.G., and A.M.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran provided testimony at an October 2016 Travel Board hearing.  The hearing transcript is of record.  


FINDING OF FACT

The Veteran is in need of regular aid and attendance of another person.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for regular aid and attendance are met. 38 U.S.C.A. §§ 1114 (l) (West 2014); 38 C.F.R. § 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

In this case, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issues decided on appeal given the fully favorable nature of the Board's decision.

Entitlement to Aid and Attendance

The Veteran seeks special monthly compensation based upon the need for regular aid and attendance.  Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a), 38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b)(3) (2016).  A veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352 (a).  38 C.F.R. § 3.351(c).

The following factors will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustments of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a) (2016). 

The particular personal functions that the Veteran is unable to perform are considered in connection with the Veteran's condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the United States Court of Appeals for Veterans Claims (Court) held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is currently service-connected for the following: posttraumatic stress disorder, rated 100 percent disabling; hypertension with hypertensive heart disease, rated 30 percent disabling; diabetes mellitus, type II, rated 20 percent disabling; peripheral neuropathy of the right lower extremity, rated 10 percent disabling; peripheral neuropathy of the left lower extremity, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss, hepatitis A, and erectile dysfunction, each rated as noncompensable.  

The Veteran contends that he is in need of regular aid and attendance primarily due to the combination of his posttraumatic stress disorder and his diabetes mellitus.  He reports that his depressive symptoms often cause him to lack the concentration needed to regularly take his medication as prescribed and that he often will lack the motivation and energy to get up out of bed if not prompted by another person.   After a review of all the evidence, lay and medical, the Board finds the Veteran is in need of the regular aid and attendance of another person as a result of service-connected disabilities.  See 38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (3) (2016).  

The Board notes that in July 2008 an examination for "Housebound Status or Permanent Need for Aid and Attendance" was completed by a VA psychiatrist on behalf of the Veteran.  The psychiatrist reported that the Veteran requires the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home, or other institutional care due to his potential for decompensation.  The psychiatrist stated that the Veteran's general appearance was unkempt and disheveled and that he suffered from symptoms of reduced concentration and memory due to his condition.  The examiner stated that the Veteran's psychiatric symptoms caused him to be unable to take medications as prescribed and to complete activities of daily living when wife was not around.  The examiner also noted that the Veteran was only able to leave the home or immediate premises, if absolutely necessary.

In December 2010, the Veteran was provided a VA examination regarding his need for aid and attendance.  Regarding the Veteran's ability to protect himself from the daily hazards of his environment: the examiner stated that the Veteran suffered from dizziness (less than once per week), memory loss (mild), and imbalance that affected his ability to ambulate (occasionally).  The examiner stated that no other body parts or system impairments affected the Veteran's ability to protect himself from the daily environment.  The examiner, however, did state that the Veteran's condition rendered him incapable of managing his financial affairs.  

During his 2016 Board hearing, the Veteran stated that he required the assistance of his granddaughter to perform daily functions.  "I can't do things for myself anymore, really.  She takes care of my finances.  She takes care of my pills, my appointments, and my eating habits.  She wakes me up, or otherwise I stay in bed and don't do anything.  I've fallen about three or four times this year."  The Veteran reported that his granddaughter, A.M., had moved in with them and has provided the Veteran assistance in recent years.  The Veteran's wife stated that his balance has gotten worse over the years and A.M. stated that she helps the Veteran into and out of the shower to help keep him from falling.  A.M. also reported helping the Veteran to dress and groom himself on a daily basis.    

Upon review of the evidence, the Board finds that the Veteran has a factual need for regular aid and attendance due to his inability to keep himself ordinarily clean and presentable or to dress or undress himself without assistance.  The Board finds probative the testimony of A.M. that the Veteran requires her assistance to keep him from falling in the shower and to keep him presentable.  The Board notes that the Veteran was reported to have a disheveled and unkempt appearance by the VA psychiatrist upon evaluation in 2008.  While the 2010 VA examiner stated that the Veteran only had occasional problems with imbalance, the Board finds probative the statements of the Veteran's wife regarding his increased number of falls since 2014.  Additionally, the Board finds the report of 2008 VA psychiatrist to be of greater probative value regarding the severity of the Veteran's mental impairment and his symptoms of memory loss than the findings of the 2010 VA examiner.   

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that due to his service-connected disabilities, he is in need for regular aid and attendance of another person to dress or undress himself, to keep himself ordinarily clean and presentable, and to protect him from hazards or dangers incident to his daily environment.  See 38 U.S.C.A. § 5107(b) (West 2016); 38 C.F.R. §§ 4.3, 4.7 (2016); see also 38 C.F.R. § 3.352(a).  As the Veteran has met more than one factor set forth in VA regulations in determining the need of regular aid and attendance, the Board finds that the criteria for an award of special monthly compensation have been met.  See Prejan v. West, 13 Vet. App. 444, 448 (2000); Turco v. Brown, 9 Vet. App. 222 (1996).  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the weight of the evidence shows that the Veteran is in need of the regular aid and attendance of another person as a result of his service-connected disabilities.  See 38 C.F.R. §§ 4.3, 4.7 (2016).   


ORDER

Entitlement to special monthly compensation based on the need for aid and attendance is granted. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


